 1   RUSNAK LAW OFFICE
     ALEXANDER S. RUSNAK, SB# 300054
 2     E-Mail: arusnak@rusnaklawoffice.com
     JENNIFER L. RUSNAK, SB# 247054
 3     E-Mail: jrusnak@rusnaklawoffice.com
 4   1419 7th Street
     Oregon City, Oregon 97045
 5   Telephone: 408.780.9835
     Facsimile: 408.351.0114
 6
     Attorneys for Plaintiff
 7   Anthony Lebbad

 8
 9   LEWIS BRISBOIS BISGAARD & SMITH LLP
     STEVEN G. GATLEY, SB# 155986
10     E-Mail: Steven.Gatley@lewisbrisbois.com
     JERRY J. CHANG, SB# 243199
11     E-Mail: Jerry.Chang@lewisbrisbois.com
     633 West 5th Street, Suite 4000
12   Los Angeles, California 90071
     Telephone: 213.250.1800
13   Facsimile: 213.250.7900
14   Attorneys for Defendant
     Restaurant Technologies, Inc.
15
16
17
18                                    UNITED STATES DISTRICT COURT

19                       EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
20   ANTHONY LEBBAD,                                   )    Case No.: 2:17-cv-01220-MCE-EFB
21                                                     )
                                     Plaintiff,        )    STIPULATION OF DISMISSAL [FRCP
22                                                     )    41(A)] AND ORDER OF DISMISSAL
     vs.                                               )
23                                                     )
     RESTAURANT TECHNOLOGIES, INC. and                 )    Judge: Hon. Morrison C. England
24   DOES ONE THROUGH FIFTY,                           )    Complaint Filed: March 16, 2017
25                                                     )    Removed: June 12, 2017
                                     Defendants.       )
26                                                     )
                                                       )
27
28


                                             STIPULATION OF DISMISSAL

                                                        1
 1   IT IS HEREBY STIPULATED by and between Plaintiff Anthony Lebbad and Defendant Restaurant
 2   Technologies, Inc., the parties to this action through their designated counsel, that the above-captioned
 3   action be and hereby is dismissed with prejudice pursuant to FRCP 41(a)(1), with each party bearing that
 4   party’s own attorney’s fees and costs.
 5
 6
 7
 8   DATED: January 23, 2019                     RUSNAK LAW OFFICE
 9
10
                                                 By:          s/ Alexander S. Rusnak
11                                                     Alexander S. Rusnak
                                                       Jennifer Rusnak
12                                                     Attorneys for Plaintiff
13                                                     Anthony Lebbad

14
15
16
17   DATED: January 23, 2019                     LEWIS BRISBOIS BISGAARD & SMITH              LLP

18
19
                                                 By:           s/ Steven G. Gatley (as authorized on1/22/19)
20                                                     Steven G. Gatley
                                                       Jerry J. Chang
21                                                     Attorneys for Defendant
22                                                     Restaurant Technologies, Inc.

23
24
25
26
27
28                                            ORDER OF DISMISSAL


                                          STIPULATION OF DISMISSAL

                                                        2
 1           Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii), IT
 2   IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH PREJUDICE as to
 3   all claims, causes of action, and parties, with each party bearing that party’s own attorney’s fees and
 4   costs. The Clerk is directed to close the file.
 5           IT IS SO ORDERED.
 6
     Dated: January 23, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             STIPULATION OF DISMISSAL

                                                          3
